Case: 1:15-cr-00026-SJD-MRM Doc #: 144 Filed: 07/14/20 Page: 1 of 2 PAGEID #: 872




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,             :       Case No. 1:15-cr-026
                                                             Also 1:20-cv-Unassigned

                                                             District Judge Susan J. Dlott
       -   vs     -                                          Magistrate Judge Michael R. Merz

AARON MURRAY,

                              Defendant.             :



                               ORDER TO DEFENDANT


        This criminal case is before the Court on Defendant’s pro se Motion to Vacate under 28

U.S.C. § 2255 (ECF No. 142). The Motion was docketed by the Clerk on July 13, 2020. It was

postmarked July 7, 2020, and addressed to Magistrate Judge Karen Litkovitz. It is unsigned and

does not include Murray’s declaration under penalty of perjury of the date of deposit in the prison

mailing system.

       Observing these facts, it is hereby ORDERED:

   1. Future filings in this case must be addressed to the Clerk of this Court at Room 712, 200

       West Second Street, Dayton, Ohio 45402. Although Magistrate Judge Litkovitz appointed

       prior counsel in this case, the case has never been assigned to her. The undersigned denies

       Murray permission to file directly with any judicial officer.




                                                1
Case: 1:15-cr-00026-SJD-MRM Doc #: 144 Filed: 07/14/20 Page: 2 of 2 PAGEID #: 873




   2. The § 2255 Motion must be signed. Murray shall sign and file the signature page not later

       than July 21, 2020. When he does so, he shall also complete and sign the declaration under

       penalty of perjury for the date he deposited the Motion in the prison mailing system.

   3. As the Court has previously advised Murray (See ECF No. 141), it cannot consider his

       First and Second Grounds for Relief without his first obtaining permission to proceed from

       the Sixth Circuit because he could have included those claims in his prior § 2255 Motion.

       On the other hand, the Court can consider his claim under United States v. Davis, 139 S.

       Ct. 2319 (June 24, 2019), without permission from the circuit court. Murray thus has two

       options: (1) he can file an amended § 2255 motion raising only his claim under Davis or

       (2) he can insist that the Court consider his currently-filed Motion with all three claims. If

       he chooses the second option, the Magistrate Judge will transfer the case to the Sixth Circuit

       for its consideration. Murray must choose which of these options to he wants to pursue

       and advise the Court of his choice at the same time as he files the signature page, i.e., not

       later than July 21, 2020.



July 14, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                 2
